DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are subject under examination. 

Allowable Subject Matter
Claims 1 -30 are  allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of  “wherein the control packet includes one or more control messages to change a configuration of components of the plurality of components when arranged in the order…. the plurality of components in the flow are configured to output the control packet after the components of the plurality of components are reconfigured according to the control packet” in addition to other limitations of claim 1. 

Regarding claim 21, Prior art fails to teach the combination of  “wherein the control packet includes one or more control messages to change a configuration of components of the plurality of components when arranged in the order….outputting, by the plurality of components in the flow, the control packet after the components of the plurality of components are reconfigured according to the control packet” in addition to other limitations of claim 21. 
Claims 2-20 , 22-30 are allowable as being dependent on claim 1 or 21.
The closest prior at Jocha (US 2013/0010600) teaches a monitor response message to the controller however it doesn’t teach outputting, by the plurality of components in the flow, the control packet after the components of the plurality of components are reconfigured according to the control packet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416 

                                                                                                                                            /AJIT PATEL/Primary Examiner, Art Unit 2416